                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 STANDARD PROCESS, INC.,

         Plaintiff,
                                                             Case No. l 8-cv-849-wmc
    v.

AVC INFINITE, LLC,A VITAMIN ADAYLLC,
ANDREW CHEKAYEV and IRINA
PEYSAKHOVICH,

         Defendants.


                                DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff Standard Process, Inc. against Defendants AVC Infinite, LLC, A Vitamin A

Day LLC, Andrew Chekayev, and Irina Peysakhovich as follows:

1. Defendants and any of their employees, agents, servants, officers, representatives,

   directors, attorneys, successors, affiliates, assigns, any and all other entities owned

   or controlled by defendants (the "Enjoined Parties") are:

    a. ENJOINED until January 9, 2025, from:

           i.   advertising or selling all Standard Process Products or products bearing

                the Standard Process Trademarks through any Amazon storefront,

                including, but not limited to, the Amazon storefronts currently named

                "Valar V" and "Vitaminpro";
Judgment in a Civil Case                                                                    Page 2



            11.     advertising or selling, via the Internet, all Standard Process products or

                    products bearing the Standard Process Trademarks;

           iii.     using any of the Standard Process Trademarks in any manner, including

                    advertising on the Internet;

            iv.     importing,      exporting,   manufacturing,     producing,     distributing,

                    circulating, selling, offering to sell, advertising, promoting, or displaying

                    any and all Standard Process Products, as well as any products bearing

                    any of the Standard Process Trademarks;

             v.     disposing of, destroying, altering, moving, removing, concealing, or

                    tampering with any records related to any products sold by them which

                    contain   the    Standard      Process   Trademarks,   including    invoices,

                    correspondence with vendors and distributors, bank records, account

                    books, financial statements, purchase contracts, sales receipts, and any

                    other records that would reflect the source of the products that

                    Defendants have sold bearing these trademarks;

       b. PERMANENTLY ENJOINED from:

              i.    purchasing for resale any Standard Process products or products bearing

                    the Standard Process Trademarks from an Authorized Reseller or any

                    other entity the Enjoined Parties have reason to believe is contractually

                    prevented from selling to a reseller; and

             11.    selling any Standard Process products or products bearing the Standard

                     Process Trademarks unless still in its original packaging at least six
Judgment in a Civil Case                                                                  Page 3



                    months from its designated expiration date, and otherwise in reasonable

                    compliance with Standard Process's quality controls.

2. In addition, Defendants shall:

       a. take all action to remove from the Enjoined Parties' websites or storefronts any

            reference to any of Standard Process Products, or any of the Standard Process

            Trademarks;

       b. take all action, including but not limited to, requesting Internet search engines

            (such as Google, Yahoo!, and Bing) to remove from the Internet any of the

            Standard Process Trademarks, which associate Standard Process Products or

            the Standard Process Trademarks with the Enjoined Parties or the Enjoined

            Parties' websites or storefronts; and

       c. take all action to remove unauthorized Standard Process Trademarks from the

            Internet, including from Amazon.


Approved as to form this 24th day of February, 2020.




                                                              2---   I 7-'f I
                                                                     I
                                                                                "Z-- {)
Peter Oppeneer                                            Date
Clerk of Court
